NUMBER 13-20-00122-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


          IN RE FIRST SPECIALTY INSURANCE CORPORATION


                        On Petition for Writ of Mandamus.


                                        ORDER
              Before Justices Benavides, Hinojosa, and Tijerina
                              Per Curiam Order

       Relator First Specialty Insurance Corporation filed a petition for writ of mandamus

and a “Rule 52.10(a) Motion for Temporary Relief to Stay Trial Court Proceedings” in the

above cause on February 28, 2020. Through this original proceeding, relator contends

that the trial court erred in refusing to dismiss the underlying lawsuit based on a forum

selection clause contained in its insurance contract. Through its motion for temporary

relief, relator seeks to stay the trial court proceedings pending resolution of this original

proceeding.
       The Court, having examined and fully considered the “Rule 52.10(a) Motion for

Temporary Relief to Stay Trial Court Proceedings,” is of the opinion that the motion should

be granted. The motion for temporary relief is GRANTED and the trial court proceedings

are ordered STAYED pending further order of this Court, or until the case is finally

decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting

temporary relief is effective until the case is finally decided.”).

       The Court requests that the real party in interest, Gregory-Portland Independent

School District, or any others whose interest would be directly affected by the relief

sought, file a response to the petition for writ of mandamus on or before the expiration of

ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                      PER CURIAM

Delivered and filed the
2nd day of March, 2020.




                                               2